Citation Nr: 1527479	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-19 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma of the left chest, left clavicle, and upper chest, to include as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for squamous cell carcinoma of the right preauricular and right dorsolateral hand, to include as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for malignant melanoma of the left dorsal forearm, by history, to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1955 to August 1959 and November 1960 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, inter alia, denied service connection for the Veteran's skin cancer claims.  In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed basal cell carcinoma, squamous cell carcinoma, and malignant melanoma due to exposure to ionizing radiation while serving in the Air Force.  He testified that he was an airborne radio operator in service, and that his job was to find residue from the Russian atomic tests.  He noted that at one point in service he was at Manzano Base, where nuclear weapons were stored, and believes that the estimate for his exposure to ionizing radiation was very conservative.  

The Veteran's DD-Form 214 shows that he was a Radio Relay Equipment Technician and participated in, in pertinent part, the microwaves terminals course.  Other personnel records also show that the Veteran was required to operate and maintain equipment alien to his career field in support of the Defense Atomic Support Agency Communication Network while stationed at Manzano Base, New Mexico.  Thus, the Veteran's potential of exposure to ionizing radiation during his military duties has been conceded.  

The medical evidence in this case, however, does not support the Veteran's contention that his exposure to ionizing radiation in service caused his skin cancer.  After determining that there was no exposure information for the Veteran in his personnel records, an inquiry was sent to the Air Force Technical Application Center (AFTAC) requesting any information regarding the Veteran's radiation exposure history.  Based on historical documentation the AFTAC determined that the Veteran had the potential to be exposed to ionizing radiation from his duties related to nuclear debris collection tests.  Based on this potential the AFTAC provided an estimated maximum total effective dose equivalent or sum of external and internal dose for the Veteran of approximately 0.03366 rem.  The Director from the Environmental Health Program determined that since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was their opinion that it was unlikely that the Veteran's basal cell carcinomas, squamous cell carcinomas, and malignant melanoma could be attributed to radiation exposure while in military service.  The Director of Compensation and Pension then issued an opinion that based on the medical opinion and review of the evidence of record, there was no reasonable possibility that the Veteran's squamous cell carcinoma, basal cell carcinoma, and/ or malignant melanoma resulted from his exposure to ionizing radiation in service.

Notwithstanding that the medical evidence does not support that the Veteran's skin cancers are related to his exposure to ionizing radiation, the Veteran can still be awarded service connection if the medical evidence shows that his skin cancer was diagnosed in service or within one year after service.  The Veteran testified that he developed cysts during active duty, which were cancerous.  He noted that a corpsman told him that a cyst behind his ear was cancer and removed the cyst, but it was not biopsied.  Soon after service, he indicated that he sought treatment at the VAMC in St. Petersburg and Gainesville but that he was denied treatment because his skin cancer was not service connected.  So he was referred to treatment at the U.S. Navy hospital in Jacksonville and had the cancer removed from his chest, which he reported had become very big at that point.  This was in approximately 1992.

The Veteran also submitted a statement that was received in January 2015 that he had a cyst on the back of his right ear that was treated in 1972 at Shemya Air Force Base.  He further stated that he had a cyst removed from behind his left ear in 1976 in London, England, as part of the National Healthcare available there, which was determined to be cancer.  He indicated that he also had basal cell carcinoma on the right side of his chest that was evaluated in London under the National Health but it was very small.  He stated that he opted to retire rather than get the basal cell carcinoma treated in London because he would have had to stay in the Air Force.  Records of the treatment in London are not in the record.

The Veteran then he stated that he attempted to get treatment at the VAMC in St. Petersburg and Gainesville but was refused because the skin cancer was not service-connected; so he went to a private doctor, Dr. J.B. in 1980, who removed the cancer and diagnosed him with melanoma.

The service treatment records show that on his retirement physical in July 1977 it was noted that the Veteran had a cyst behind his right ear but that no medical treatment was sought.  The service treatment records also note a burn scar on the Veteran's anterior chest from childhood.  None of the other service treatment records reference any treatment for skin cancer.

Dr. J.B. submitted a statement dated in June 2014 that he had removed melanoma from the Veteran's left arm in 1981 and that the Veteran also had what appeared to be basal cell carcinoma on his right chest.  A medical statement from a private doctor, L.T. dated in June 2013 that based on the size of the surgical scar on the Veteran's right chest, she would estimate that the basal cell carcinoma was present for at least 10 years or more before treatment.

Based on the Veteran's testimony and statements and the medical evidence submitted from Drs. J.B. and L.T., additional development is warranted to determine whether the Veteran's skin cancers developed in service or within one year from the Veteran's retirement from service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit or sign the proper release forms for VA to obtain treatment records from Dr. Bargas, who indicated that he removed melanoma from the Veteran's left arm in 1981 and also noted basal cell carcinoma on the chest at that time.  If the Veteran complies with VA's request to sign the proper release form, make reasonable efforts to obtain the treatment records and document all requests and responses received.

2.  Make arrangements to obtain treatment records from the Veteran's military service including any records in 1972 from Shemya Air Force Base for removal of a cyst behind the right ear; and in 1976 while in London, England for removal of a cancerous cyst behind the Veteran's left ear.  Document all efforts to obtain this information.  If VA's efforts are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning his claim.

3.  Ask the Veteran to identify any additional treatment he has received for his skin cancers including any statements or medical opinions from doctors who have determined that his skin cancers first manifested in service or within one year from his military retirement in 1977 and make reasonable efforts to obtain any additional records identified.

4.  Then, schedule the Veteran for a VA oncology examination.  The record and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the opinion and/ or examination.  The examiner must note that the claims file was reviewed. 

Appropriate testing should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's basal cell carcinoma of the left chest, left clavicle, and upper chest, squamous cell carcinoma of the right preauricular and right dorsolateral hand, and/ or malignant melanoma of the left dorsal forearm by history had its clinical onset during active service or within one year following retirement from service (i.e., from September 1977 to September 1978).  

In addition to any other pertinent evidence of record, the examiner should specifically consider the following:

(a)  The Veteran's July 1977 retirement physical reflecting that he had a cyst behind the ear during service;

(b)  The Veteran's statements that he was treated for a cyst behind the right ear in 1972 and the left ear in 1976, the latter of which was found to be cancerous; and  
 
(c)  Statement from private doctor, Dr. J.B. in June 2014 who noted that he had removed melanoma from the Veteran's left arm in 1981 and that the Veteran had what appeared to be basal cell carcinoma on the right chest;

(d)  Statement from private doctor, Dr. L.T. in June 2013 that the Veteran's basal cell carcinoma was estimated to have been present for at least 10 years or more before treatment based on the size of the surgical scar on the right chest; and 

(e)  Any additional relevant medical evidence obtained including supplemental opinions or supporting medical records as a result of this remand.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims on appeal.  If any benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




